
	
		II
		110th CONGRESS
		2d Session
		S. 2978
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Fair Credit Reporting Act to make technical
		  corrections to the definition of willful noncompliance with respect to
		  violations involving the printing of an expiration date on certain credit and
		  debit card receipts before the date of the enactment of this
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Credit and Debit Card Receipt
			 Clarification Act of 2008.
		2.Findings;
			 purpose
			(a)FindingsThe Congress finds as follows:
				(1)The Fair and Accurate Credit Transactions
			 Act (commonly referred to as FACTA) was enacted into law in 2003
			 and one of the purposes of such Act is to prevent criminals from obtaining
			 access to consumers’ private financial and credit information in order to
			 reduce identity theft and credit card fraud.
				(2)As
			 part of that law, the Congress enacted a requirement, through an amendment to
			 the Fair Credit Reporting Act, that no person that accepts credit cards or
			 debit cards for the transaction of business shall print more than the last 5
			 digits of the card number or the expiration date upon any receipt provided to
			 the card holder at the point of the sale or transaction.
				(3)Many merchants
			 understood that this requirement would be satisfied by truncating the account
			 number down to the last 5 digits based in part on the language of the provision
			 as well as the publicity in the aftermath of the passage of the law.
				(4)Almost immediately after the deadline for
			 compliance passed, hundreds of lawsuits were filed alleging that the failure to
			 remove the expiration date was a willful violation of the Fair Credit Reporting
			 Act even where the account number was properly truncated.
				(5)None of these
			 lawsuits contained an allegation of harm to any consumer’s identity.
				(6)Experts in the field agree that proper
			 truncation of the card number, by itself as required by the amendment made by
			 the Fair and Accurate Credit Transactions Act, regardless of the inclusion of
			 the expiration date, prevents a potential fraudster from perpetrating identity
			 theft or credit card fraud.
				(7)Despite repeatedly
			 being denied class certification, the continued appealing and filing of these
			 lawsuits represents a significant burden on the hundreds of companies that have
			 been sued and could well raise prices to consumers without corresponding
			 consumer protection benefit.
				(b)PurposeThe purpose of this Act is to ensure that
			 consumers suffering from any actual harm to their credit or identity are
			 protected while simultaneously limiting abusive lawsuits that do not protect
			 consumers but only result in increased cost to business and potentially
			 increased prices to consumers.
			3.Clarification of
			 willful noncompliance for actions before the date of the enactment of this
			 Act
			(a)In
			 generalSection 616 of the
			 Fair Credit Reporting Act (15 U.S.C. 1681n) is amended by
			 adding at the end the following new subsection:
				
					(d)Clarification of
				willful noncomplianceFor the
				purposes of this section, any person who printed an expiration date on any
				receipt provided to a consumer cardholder at a point of sale or transaction
				between December 4, 2004, and the date of the enactment of this subsection but
				otherwise complied with the requirements of section 605(g) for such receipt
				shall not be in willful noncompliance with section 605(g) by reason of printing
				such expiration date on the
				receipt.
					.
			(b)Scope of
			 applicationThe amendment made by subsection (a) shall apply to
			 any action, other than an action which has become final, that is brought for a
			 violation of 605(g) of the Fair Credit Reporting Act to which such amendment
			 applies without regard to whether such action is brought before or after the
			 date of the enactment of this Act.
			
